                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                EASTERN DIVISION


GABRIEL BUSH                                                             PETITIONER


VS.                                 No. 2:19-CV-00086-JM-JTR


DEWAYNE HENDRIX, Warden,
FCI – Forrest City Low                                                   RESPONDENT


                                        JUDGMENT

       Consistent with the Order entered separately today, this case is DISMISSED WITHOUT

PREJUDICE. All relief sought is denied, and the case is closed.

       Dated this 1st day of October, 2019.



                                                   ____________________________________
                                                   UNITED STATES DISTRICT JUDGE
